Exhibit 10.2




AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT
This Amendment to Independent Contractor Consultancy Agreement (the “Amendment”)
is made and entered into as of July 30, 2019 and effective June 1, 2019 (the
“Effective Date”) by and between Ross Stores, Inc. (“Company” or “Ross”) and
Norman A. Ferber, an individual (“Contractor” or “Ferber”), and amends the
Amended and Restated Independent Contractor Consultancy Agreement entered into
by the Company and Contractor effective as of January 6, 2010 and subsequently
amended effective January 30, 2012, February 17, 2015, March 1, 2017, and
February 1, 2018 (collectively, the “Agreement”) as follows:
1.
Section 2.1 of the Agreement is hereby amended by replacing the phrase
“$1,875,000” with the phrase “$2,250,000”.

2.
Section 2.3 of the Agreement is hereby amended by replacing both references
therein to the phrase “May 31, 2020” with the phrase “May 31, 2021”.

3.
Section 8.1 of the Agreement is hereby amended by replacing the phrase “May 31,
2020” with the phrase “May 31, 2021”.

4.
Except as so amended, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the first date first written above.
Company:
 
Contractor:
 
 
 
ROSS STORES, INC.
 
NORMAN A. FERBER
 
 
 
 
By:
/s/George P. Orban
 
/s/Norman A. Ferber
 
George P. Orban
 
 
 
Chairman, Compensation Committee
 
 






